Citation Nr: 1533291	
Decision Date: 08/05/15    Archive Date: 08/11/15

DOCKET NO.  13-29 398	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to restoration of educational benefits under Chapter 33, United States Code (Post-9/11 GI Bill).


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel



INTRODUCTION

The Veteran served on active duty in the Army from May 1999 to October 2006 and subsequently in the Army Reserve from October 2006 to April 2012.  The appellant is the Veteran's spouse.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2012 administrative determination of a Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York, which retroactively terminated the appellant's education benefits under Chapter 33, United States Code, after finding the Veteran was no longer eligible to transfer such Post-9/11 GI Bill benefits to her because he did not complete his obligated period of service.  

The Board notes that as a result of the RO's November 2011 action, an overpayment was created in the appellant's education account.  She timely requested a waiver of recovery of the VA debt, and the RO's Committee on Waivers and Compromises denied her waiver request in decisions in September 2013 and December 2013.  Although inextricably intertwined with the outcome of this case, the waiver matter is not before the Board for appellate consideration.  

The appellant in her substantive appeal received in April 2013 requested a hearing at the RO before a Veterans Law Judge.  In a September 2014 letter, the VARO in Detroit, Michigan (where the appellant relocated in April 2014, and which now has jurisdiction of her claim) notified her of a hearing scheduled in November 2014, but she did not appear for the hearing or offer any reason for her non-appearance.    

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

The appellant asserts that the RO improperly terminated her educational benefits under Chapter 33, United States Code, in November 2012 after learning that the Veteran did not complete his obligated period of service.  She argues that the Veteran had sufficient service to transfer such Post-9/11 GI Bill benefits to her as his spouse.  She further argues that the Veteran's separation from the Army Reserve was involuntary and that he would have served out his obligation had not the Army released him prematurely.  

The Chapter 33 provisions that pertain to the authority to transfer unused education benefits to family members are found in 38 U.S.C.A. § 3319 (West 2014).  An eligible individual is any member of the uniformed services who, at the time of the approval of the individual's request to transfer entitlement to educational assistance under this section, has completed at least (1) six years of service in the armed forces and enters into an agreement to serve at least four more years as a member of the uniformed services; or (2) the years of service as determined in regulations pursuant to subsection (j).  38 U.S.C.A. § 3319(b).  Further, an individual approved to transfer an entitlement to educational assistance under this section may transfer his entitlement to his spouse.  38 U.S.C.A. § 3319(c)(1). 

Certain facts in the record are not in dispute.  The Veteran served on active duty in the Army from May 1999 to October 2006, and he agreed to continue serving in the Army Reserve beginning the day after his separation from active duty in October 2006.  On September 29, 2009, he applied to transfer his Chapter 33 benefits to the appellant, and in so doing he agreed to serve an additional four years in the Army Reserve, until September 28, 2013.  Thus, it would appear the Veteran was eligible to transfer his benefits to his spouse.  However, prior to his obligated projected end date, he was separated from the Army Reserve, effective on April 26, 2012.  A March 2012 Department of the Army Memorandum from Army Reserve Command, with a subject line denoting involuntary separation board results, indicated that a Field Board of Inquiry in October 2010 recommended the Veteran be separated from the Reserve and that such recommendations were approved, with the Veteran to be issued a General (Under Honorable Conditions) Discharge.  A subsequent Army discharge order indicated his discharge was effective April 26, 2012.  A clear basis for the discharge is not known.  

Under 38 C.F.R. § 21.9570(l), dependents are not eligible for transferred entitlement if the transferor fails to complete the amount of service he agreed to serve in the Armed Forces in order to participate in the transferability program, with the following exceptions:  (1) where the transferor did not complete the service due to his death, a pre-existing medical condition determined not to be service-connected, a hardship, or a physical or mental condition (not characterized as a disability and not the result of his willful misconduct) interfering with performance of duty; or, (2) the transferor is considered to have completed his service agreement as a result of being discharged for a disability or a reduction in force.  It is not clear if one of these factors applies in the present case.  

Here, the appellant contends in part that the Veteran was involuntarily separated from the Army Reserve in April 2012 as part of a Reduction in Force.  She has also submitted a copy of an ALARACT message from the Army in January 2013 regarding transferability of education benefits (TEB)/Qualitative Service Program (QSP), which references how involuntary separation will set aside obligated service.  The RO requested confirmation from the service department as to whether the Veteran still met the required service obligation to transfer benefits in light of the appellant's claims and evidence.  In response the Army indicated in a December 2013 email communication that as the QSP program was an enlisted program and the Veteran was an officer, it was not applicable to the Veteran.  The Army acknowledged that the Veteran's separation was involuntary but added that "involuntary means a lot of situations, most of them NOT positive."  The Army response did not elaborate on the Veteran's involuntary separation.  Therefore, what is still unclear from the record is the underlying reason for the Veteran's separation, and whether the reason for his discharge (e.g., a reduction in force, medical condition) may fit one of the exceptions listed in 38 C.F.R. § 21.9570(l).  Therefore, the Board finds that additional development is needed to clarify the precise reason for the Veteran's involuntary separation in April 2012.  

The Board also notes that in the statement of the case issued in February 2013 and the supplemental statement of the case issued in February 2014, the RO did not provide the full text of 38 C.F.R. § 21.9570 (both copies were abridged), as cited above, nor ensure that all development was completed to determine if the Veteran met any of the exceptions provided therein.  This is important because the determination as to whether or not the appellant's Chapter 33 benefits should be restored will greatly impact the matter of the creation of the overpayments that have been assessed against her.  That is, a favorable determination concerning restoration of Chapter 33 benefits would have the effect of invalidating the debts (or most of them).  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ/RO should contact the Department of the Army and request information on the Veteran's involuntary separation from the Army Reserve on April 26, 2012.  Specifically, the service department is asked to furnish the underlying reason, with supporting documentation, for the Veteran's discharge.  In that regard, the service department should indicate whether or not the separation was due to a pre-existing medical condition determined not to be service-connected, a hardship, a physical or mental condition (not characterized as a disability and not the result of the Veteran's willful misconduct) interfering with performance of duty, a disability, or a reduction in force.  

2.  After the above development is completed, the AOJ/RO should readjudicate the claim for restoration of educational benefits under Chapter 33, United States Code (Post-9/11 GI Bill), explaining with clarity the basis for the decision.  If the benefit sought remains denied, the AOJ/RO should furnish the appellant an appropriate supplemental statement of the case, which contains a recitation of the evidence and applicable laws and regulations to include the full text of 38 C.F.R. § 21.9570, and afford her opportunity to respond. Thereafter, the RO should return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathaniel J. Doan
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appellant's appeal.  38 C.F.R. § 20.1100(b) (2014).

